Citation Nr: 0000081	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an increased evaluation for residuals of 
left knee surgery with torn left medial meniscus and X-ray 
evidence of arthritis, currently evaluated at 10 percent 
disabling.

2.	Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to July 
1988.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina. 

The veteran, in January 1998, raised the issue of entitlement 
to an extension of a temporary total disability evaluation 
for a service-connected disability requiring convalescence 
under the provisions of 38 C.F.R. § 4.30 (1999).  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.  


REMAND

The Board notes that the veteran was awarded Social Security 
Administration (SSA) disability benefits some time near 
January 1999.  Unfortunately, however, as the "complete" 
medical records utilized by the Social Security 
Administration (SSA) are not of record further development is 
required.  Murinscak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

The Board also observes that while the veteran is claiming 
entitlement to a total rating based on individual 
unemployability it has been many years since he was afforded 
a VA examination of his duodenal ulcer and post operative 
residuals of plantar warts.  Accordingly, further development 
is in order.

Therefore, this case is REMANDED for the following action:

1.	The RO should contact the SSA and 
request a copy of any decision awarding 
or denying disability benefits to the 
appellant.  The SSA should further be 
requested to provide photocopies of any 
and all medical records reviewed in 
reaching any decision granting disability 
or supplemental security income benefits 
to the appellant.  All attempts to secure 
these records must be documented in the 
claims folder, and any records received 
should be associated therein.

2.	The veteran should be scheduled for 
appropriate VA examinations, to be 
conducted by physicians, in order to 
determine the nature and extent of each 
and every service-connected disability.  
All indicated tests and studies should be 
performed.  Any laboratory studies 
ordered should be reviewed in the 
examination report by the examiner.  The 
claims file must be made available to and 
reviewed by the examiners prior to 
conducting the requested examination.  
The examination report should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.	Thereafter, the RO should readjudicate 
the issues presented in light of all of 
the evidence of record.  If any claim 
remains denied, he and his representative 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.

The purpose of this REMAND is to protect the appellant's 
right to due process and fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


